Citation Nr: 1604244	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  98-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement for service connection for carpal tunnel syndrome of the right wrist, to include as secondary to residuals of a right wrist fracture.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Omar Pena, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

These issues have an extensive procedural history dating back to the June 1998 rating decision on appeal.  This includes multiple Board decisions and remands, and two Joint Motion for Remands ordered by the United States Court of Appeals for Veterans Claims, in April 2001 and June 2003.  The Board will refrain from repeating the entire procedural history of the claim.

These matters were most recently before the Board in June 2011, when they were remanded for further development.

It appears that the June 2011 Board decision expanded the issue of entitlement to service connection for residuals of ganglion cyst and right wrist neuritis, secondary to a neuroma in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  Having expanded the issue pursuant to the evidence of record, the Board bifurcated the issue into (1) entitlement to service connection for residuals of ganglion cyst of the right wrist and right wrist neuritis due to a neuroma to include as secondary to residuals of a right wrist fracture, which it denied, and (2) entitlement to service connection for carpal tunnel syndrome of the right wrist to include as secondary to residuals of a right wrist fracture, which it remanded.  Issue (2) is now back before the Board.

In the June 2011 remand the Board listed the issue of "Entitlement to a rating higher than 30 percent for posttraumatic stress disorder" as an issue on appeal.  The Board noted that a PTSD increased rating claim was pending and remanded the issue for adjudication prior to adjudicating the issue of TDIU on appeal.  The Board finds that this was listed as an issue on appeal in error.  Rather, the Board should have referred the issue of an increased rating claim for PTSD.  The Board previously denied entitlement to an initial rating in excess of 30 percent for PTSD in an April 2006 decision.  The Veteran did not appeal this claim to the Court.  The Veteran filed increased rating claims for PTSD in November 2008 and November 2012, which were eventually adjudicated in an August 2013 rating decision granting an increased evaluation of 70 percent, which the Veteran did not appeal.  As a result, the Board finds that the issue of an increased rating for PTSD is not before the Board and was listed in error as an issue in the June 2011 Board decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's carpal tunnel syndrome of the right wrist is etiologically related to his service-connected fractured right wrist.


CONCLUSION OF LAW

The Veteran's carpal tunnel syndrome of the right wrist was caused or aggravated by his service-connected fractured right wrist.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At a February 2010 neurology consult, a VA examiner diagnosed the Veteran with mild-moderate carpal tunnel syndrome of the right wrist.  This same VA examiner reviewed the Veteran's claims file in December 2010 pursuant to a November 2010 request by the RO.  The examiner opined that it is at least as likely as not that the Veteran's diagnosed mild-moderate carpal tunnel syndrome of the right wrist is "related to/secondary to the right wrist fracture or to a condition secondary to it."  

There is no opinion to the contrary with respect to the link between the Veteran's carpal tunnel syndrome of the right wrist and his fractured right wrist and this opinion is based upon the clinical evidence of record, and interview and examination of the Veteran. 

When the medical evidence is considered in light of the Veteran's lay statements, which the Board has found to be both credible and competent with regard to reporting symptoms, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for carpal tunnel syndrome of the right wrist secondary to fractured right wrist is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement for service connection for carpal tunnel syndrome of the right wrist, to include as secondary to residuals of a right wrist fracture is granted.


REMAND

The Board above grants entitlement to service connection for carpal tunnel syndrome of the right wrist.  Assignment of an initial evaluation will impact whether the Veteran satisfies the requirements for a TDIU.  As such, the Board's adjudication of the appeal for a TDIU would, at this point, be premature.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  After assigning an initial disability rating for the service-connected carpal tunnel syndrome of the right wrist, readjudicate the TDIU claim in light of all pertinent evidence of record and legal authority.  38 C.F.R. § 4.16.

2.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


